*323At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Tuesday the 15a day of October 1745
The following Preparatory Examination was taken before the Honle L. Lockman Esqr Judge
Thomas Randal 2a Lieu* of the Brign Dolphin, Cap* Richard Langdon being Sworn in Court gave Answer to these Questions,
Qus* Is* When and where and by whom was this Vessel taken brought in here by you
On or about the 28a day of Aug* between Blanco and the Margaritas by Cap* Richard Langdon
Qa What number of persons were there on board at the time of Capture and of what nation were they
Ar There was twenty Seven Persons ten frenchmen 3 or 4 Dutchmen and the rest were Spaniards Spanish Negroes and Indians
Of what Burthen
About Eighty . Tons
How many Guns
None
Invoice of the Cargo A Dutch Pass Port Muster Roll and oath wa A Bundle of french papers was produced, in crt by sa Randal
Are the papers produced in Court all that were found on board at the time of Capture without any fraud Addition Subduction or Embezelment,
Ar Yes and the french Papers were all sowed up in a bed.
Thos Randall
To the truth of which Mr Robert Hogg Quarter Master of the sa Privateer also made Oath. Robert Hogg
William Strengthfield was sworn french Interpreter and Z. Polock
Jean sollet A french Mariner brought in the Sloop sent in here by Cap* Langdon as Prize being Sworn in Court, gave Answer as follows
Qw What knowledge have you of this Sloop taken and sent into this Port by C. Langdon declare what you know
Ar I first knew her at Curraco about two months ago where I was ship’d on board her by the Capn Phillip Young for 'to go to S* Austatia
Qn How long was you at Curraco before you was Ship3 on ba her
Ar I was there fifteen days
Qn from what Place did you come
Ar I came out in a Snow from Martinique to go trading on the Spanish Coast and was Castway at the Point of Cauca and I comanded the sa Snow.
Qn What did the Cargo Consist of in the sa Snow
Ar Dry Goods Gammons Oyls etc.
Qn What did you do with that Cargo.
*324Ar I lost Vessel and Cargo when Castaway as afores.4
Qn How did you get to Curraco after losing yr Vessel
Ar I got A Passage in a Dutch Vessel that came trading among the Spaniards
Qn What was the name of that Snow
Ar The S4 Joseph.
Qn Where was she Ownd and by Whom.
She was Own’d by four Inhabitants of Martinico Myself. Mr Bruñe Olivar, and Fouger
Qn What is the Name of this Vessel
Ar Idont know
Qn How long did you tarry at Curraco after you were ship’d
Ar Two days
Qn Do you know whose Property the Cargo is
Ar I dont know
Qn How many men was there on board at the time of Capture and of what Nation were they
Ar About thirty of all Nations
Qn Can you write
Ar I can only sign my name badly. Sollet
Mr Zachariah Polock was Sworn dutch Interpreter.
Frederick Peters Boatswain of the s4 Sloop on oath in Court gave Anr to these QuestnB
Qr jst What knowledge have you of the Sloop taken by Cap4 Langdon and sent into this Port
Ar I have known her from the 12th of Aug4 last N. S. at Curracoa, when she was Comanded by Jean Holland and One Phillip Young was appointed master at the same time I was Shipd. she belong’d to one Mordecai Alvares, an Inhabitant of Curraco
Qn What.Number of men and of what Nation were they on board at the time of Capture
Ar About 14 or 16 men Spaniards french Italeins Negroes Indians and one Dutchman besides myself.
Qn What does the Cargo Consist off
Ar Beef and Cordage which was taken out of A Snow in Curracoa.
Qn Where was you bound
Ar we was hired to go to S4 Estencia
Qn Who did this Cargo belong to
Ar to one Cornelius Plier
Qn Do you know of any Papers being hid
Ar I dont know of any being hid but I saw Some Papers taken out of the Dutch Cap45 Bed by the English Privateers which were sowed up in it.
*325Qn Do you know that this frenchman Soleil had any Negroe boy on board this Sloop
Ar Yes, he had a Negroe boy
Friederick Piethers
Qn How long has this Vessel been named the friendship.
Ar Only from the date of the Seabreif
Philip de Jonge
Phillip Young Master of the Vessel sent in here by Cap* Langdon, On Oath Ansa as follows
Quest. Is* What knowledge have you of this Sloop sent in here by Capt. Langdon declare all you know.
I knew her at Curracoa. about 14 Months ago, She was then Comandd by Jn Holland and ownd by one Mordecai Alvares.
Qa who commanded her when she was taken
Ar Myself
Qn who did she belong to at the time of Capture
she was Own’d by the sa Alvares and hired by one Cornelius Plier
when and where was you appointed Captain
three days before the sea brief was dated at Curraco.
N. B. the sea brief was data 14th 1745
How many hands had you then on board and of what nation were they.
Twenty three Persons, all french and Spaniards except three, myself mate and Clerk
Qn where was you bound
To S* Eustatia or to any other free Place for My Owners Interest,
what does your Cargo Consist off Beef and Cordage
who did that Cargo belong to and to whom was it Consigned
it belong’d to Cornelius Plier and was Consignd to me
What Quantity of money and other Merchandize have you on board
500 pss of Eight of my own thats all
Who put the sa Money and Cargo on board your Vessell
The Money was my own and the Cargo Mr Pliers
How long after you left Curraco was you taken
About one or two and twenty days.
Did you throw overboard or Secret or order to be thrown over or Secreted any of your Papers
I know off No Others but the Dutch Papers Produced in Court.
Qn How came these french Papers that are Produced in C* on board yr Vessel.
Ar I dont know
*326Did you sign any bills of Lading or Receipt for this Cargo.
Yes but left them with my owner
How many Guns and of what Burthen is the sd Vessel
No Guns and about Eighty Ton
Qn Do you know of any other Money except this of yr Own that was on board yr Vessel
Yes. there was money belonging to A french Officer that was a Passenger on board.
Philp de Jonge
[Admiralty Papers, III, 71]
At a Private Examination held at Newport this 21st of Octor 1745 in Court of V. Admiralty Frederich Peters being Sworn
Qn Have you any knowledge of any Papers being thrown over board
Ar I know of some Papers that were on board which were to be deliver’d to the General of Martineco.
Qn Do you know what was the Contents of those Papers
Ar No.
Qn Was you Not bound to Martineco
Ar Yes.
Do you know who the Cargo was to be deliverd to
Ar It was to be delived to A french Merc* at Martinico whose name I dont No. but he had A Brother at Curracoa.
Qn At what time was those papers throw’d Over board
I see some thrown over about the time the Privateer chaced us, and others after we were taken which were all thrown over by the French man Soleil The first Parcel was bundled up and made fast to A Stone
Friedrick Pitterel
[Admiralty Papers, III, 83]
The Humble Petition of Henry Bull Advocate for Phillip de Jonge, and of Daniel Updike Adv° for Rich3 Langdon Sheweth
Whereas your Honr hath this day Adjourned the Court untill the Sixth day of November next for the trial of the Sloop freindship libelled in yr Court and as the Affairs of both Parties demand Dispatch, .these are therefore humbly to request that your Honr will appoint to Morrow morning ten ó the Clock in order for A trial, and yr Petitioners will ever Pray etc.
Henry Bull
D Updike
Newport Monday Even8 Six ó the Clock, Octo,)r 28th 1745
Filed and Allowed and Court to be held at ten ó Clock to Morrow in the forenoon
Leonard Lockman
*327To The Honle Leon4 Lockman Es4 Judge of his Majs Ct. of V. Admy.
[Admiralty Papers, III, 82]
Collony of Rhode Island 1795 [sic]
I have carfully perused the preparatory Examinations and all other papers which were produced in Court concerning the Sloop frindship whereof Philip de Jonge was Master when surprized and taken by Cap* Richard Langdon Commander of the Brigantine Dolphin a private man of war as by a Coppy of his commission does appare on or about the tweentieth day of August last about three leagues to the South of the Island of Banco in the westindies surprize and took the above say’d Sloop and Sent her to this port for adjudication as the property of the french Kings Subjects or Vassalls, i have also given due attantion of the pleas of the advocates on both sides whereby it does not in the least appare that any of the Subjects or Vassalls of the french King have any right to any part or Share in the aforesay’d Sloop or cargo but on the contrary it appares very plain that the Sloop frindship now libeled aginst holy and Soly belongs to Mordicai Alvares and the holy cargo to Cornelius Plier both Merchants att Curracoa and Subjects of there High and Mighty Lords the States of the united Netherlands in amity and alliance with our Sovereign Lord the King and of consequence no Prize I therefore order and decree that the abovesayd Sloop with all her apparel and appurtinences and all her cargo be immidiatly restored to the Claimant Philip de Jonge without any embezelment as also all the monneys Gold and Silver and wrought gold Buckels and buttons Silver watch and linnens as the claimand has set forth in his claime it being the property of the say’d Philip who is also a Subject of there High and mighty Lords aforesay’d i further decree that the captors pay cost and charges as the act of Parliament directs
Leonard Lockman
[Admiralty Papers, III, 84]
At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Tuesday the 12th Nov1' 1745
Before the Hu L. Lockman Esqr Judge The Court being Open’d the Libel and Citation were read,
Two Papers were Produced in Court Markd K and L with their translations
Thos Randall Sec4 Leiu* of the Dolphin was Sworn in Court.
Qn What Knowledge have you of these Papers Produced in Court seal’d and signd by J. Diant. Phip. de Jonge and Roga which are mark’d as above.
Ar In the first Place the Boatswain told me he had forgot one thing, after the Decree was given and further told me that he see the Dutch Cap* give some Papers to A french man named Sollit to put away and after he had put them away the Dutch Cap* Ask’d him if he had secured them well, to *328which sd Sollit reply’d if they wanted them they must cut them out, and I Cut* them out between the Ceiling and the outside Plank the Larboard side in the Steerage of sd Vessell Thos Randall
Frederick Peters was Sworn
Qn Did you ever see these Papers in the ahands of Philip de Jonge
Ar Yes they were all together under Cover in his Custody.
The sd Peters likewise swore to the truth of the evidence of Mr Thos Randal he being present when sd Papers were found and gave the intelligence off them Friederick Piethers
Philip de Jonge was called but did not Appear
Have you any knowledge of any money or Goods on board this Vessell that belong’d to Phillip de Jonge and what
Ar Phillip de Jonge told me he had two Pss. Check Linnin two pss fine Holland, two Hatts. one pss Oznbrigs. two pr of Gold Knee Buckles, three pr Gold Sleeve Buttons, one Gold Stock Buckle all which he show’d me but know of no money only he show’d me a bag which appeared to me to have money in it '
The Court was Adj’d untill further Notice.
[Admiralty Papers, III, 87]
Collony Rhode Island Yber 12 — 1745
I have with care perused the libel of Capt: Richard Langdon Commander of the Brigantine Dolphin a private man of war as by a Coppy of his Commission does appair aginst the Sloop amity as also the papers which were produced in court and have been for some time concealed on board the said Sloop it thereby plainly appairs that the aiforesay’d Sloop although commanded by a Dutchman namely Philip de Jonge was and is intierly the property of the subjects and Vassals of the french King and that not any person of any other, nation have any right or share in the say’d sloop or cargo but J— Diant a subject of the french Kings enemies to our sovereign Lord the King and as by the rules and directions laid down by the King in Council in 1664 and 1672 for adjudication of prizes to be observed by the High Court of admiralty that where any ship met with by any of his Majesty’s Royal navy or other ships commissioned by his authority shal fight or make resistance or any of the Company shall throw away burn tear or conceal any of the ship papers or documents or shal bring or offer to the court any false writings or evidence thereby to clear her or her goods or any of them shal be condemned as good and Lawful prize accordingly I adjudge and condem the aforesy’d sloop with all her tackel and appurtinency’s as also all her cargo and slaves as in the libel set forth as lawfull prize saving always tow peaces of *329Check linnen tow dito fine holland tow hatts one peace of oznbrigs tow pair Gold Knee buckles three pr. of Gold Sleeve Buttons one gold stock buckle and a bag with money about five hundred pss of Eight or dalors as belongin to Philip de Jonge which I order to be immediately restored to thesayd Philip he being a subject of there High and mighty Lord the States of the united Netherlands in alliance with our sovereign Lord the King all the rest to be divided amogst the owners and captors as thy amongst themselves have or shal here after agree I further decree that the Captors pay cost as the act of parliament directs.
Leonard Lockman
[Admiralty Papers, III, 88]